      Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.1 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JENNIFER FITZPATRICK                                                    PLAINTIFF

vs.                                 No. 1:20-cv-468

VAN BUREN COUNTY                                                      DEFENDANT

                              ORIGINAL COMPLAINT

       COMES NOW Plaintiff Jennifer Fitzpatrick (“Plaintiff”), by and through her

attorney Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against Van Buren County (“Defendant”), she does hereby state and

allege as follows:

                          I. PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, interest, and costs, including reasonable attorneys’ fees, as

a result of Defendant’s failure to pay Plaintiff lawful overtime compensation for

hours in excess of forty (40) hours per week.

       2.     Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA as described, infra.




                                         Page 1 of 7
                          Jennifer Fitzpatrick v. Van Buren County
                         U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                                     Original Complaint
     Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.2 Page 2 of 7



                           II. JURISDICTION AND VENUE
       3.     The United States District Court for the Western District of Michigan

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     The acts alleged in this Complaint had their principal effect within

the Southern Division of the Western District of Michigan, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                               III.    THE PARTIES

       5.     Plaintiff is an individual and a resident and resident of Van Buren

County.

       6.     Defendant is a geographic and political subdivision of the State of

Michigan.

       7.     Defendant operates the Human Resources department in which

Plaintiff was employed within the three years preceding the filing of this lawsuit.

       8.     Defendant can be served through the Van Buren County Judge,

who is Kathleen M. Brickley, at the Van Buren County Courthouse, 212 Paw Paw

Street, Paw Paw, Michigan 49079.

                        IV.     FACTUAL ALLEGATIONS

       9.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       10.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.




                                        Page 2 of 7
                         Jennifer Fitzpatrick v. Van Buren County
                        U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                                    Original Complaint
     Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.3 Page 3 of 7



       11.    As an employee of Defendant, Plaintiff was an employee of a public

agency, and is therefore entitled to the protections of the FLSA pursuant to 29

U.S.C. § 201, et seq.

       12.    Defendant is an “employer” within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff’s employer.

       13.    Defendant is an employer subject to the FLSA as a public agency

pursuant to 29 U.S.C. § 203.

       14.    Defendant participated in the management of Plaintiff’s work,

including setting and enforcing the amount of hours worked and the amount and

manner of compensation paid.

       15.    Defendant dictated, controlled and ratified, both implicitly and

explicitly, the wage and hour practices and all related employee compensation

policies that are at issue in this case

       16.    Defendant was Plaintiff’s employer within the meaning of the FLSA,

29 U.S.C. § 203, at all times relevant to this lawsuit.

       17.    At all times material herein, Plaintiff has been misclassified by

Defendant as a salaried employee and as exempt from the overtime

requirements of the FLSA, 29 U.S.C. § 207.

       18.    At all relevant times herein, Defendant directly hired Plaintiff to work

at its office, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

                                         Page 3 of 7
                          Jennifer Fitzpatrick v. Van Buren County
                         U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                                     Original Complaint
     Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.4 Page 4 of 7



       19.    Plaintiff was employed by Defendant as a Benefits Coordinator

from September of 1999 until May of 2020.

       20.    Plaintiff’s job duties included on-boarding new hires, explaining

benefits to new hires, paying insurance bills, administering insurance and

disability paperwork and updating the county’s website.

       21.    Plaintiff did not have the authority to hire or fire any other

employee, nor were her recommendations for hiring or firing given particular

weight.

       22.    Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

       23.    Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       24.    Plaintiff regularly worked over forty (40) hours per week.

       25.    Defendant did not pay Plaintiff one and one-half times her regular

rate of pay for hours worked over forty (40) per week.

       26.    At all relevant times herein, Defendant has deprived Plaintiff of

regular wages and overtime compensation for all of her hours worked over forty

(40) per week.

       27.    Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

              V.     CAUSE OF ACTION—Violation of the FLSA

       28.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

                                           Page 4 of 7
                            Jennifer Fitzpatrick v. Van Buren County
                           U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                                       Original Complaint
      Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.5 Page 5 of 7



           29.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           30.   At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

           31.   At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           32.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

           33.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           34.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

her regular rate of pay for all hours worked over forty (40) in each week.

           35.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           36.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including




                                           Page 5 of 7
                            Jennifer Fitzpatrick v. Van Buren County
                           U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                                       Original Complaint
     Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.6 Page 6 of 7



reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                            VI.    PRAYER FOR RELIEF

       WHEREFORE,          premises     considered,       Plaintiff   Jennifer   Fitzpatrick

respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     That Defendant be required to account to Plaintiff and the Court for

all monies paid to Plaintiff;

       C.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

       D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.     Judgment for liquidated damages pursuant to the FLSA;

       F.     An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

       G.     For a reasonable attorney’s fee, costs, and interest; and

       H.     Such other relief as this Court may deem just and proper.




                                         Page 6 of 7
                          Jennifer Fitzpatrick v. Van Buren County
                         U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                                     Original Complaint
Case 1:20-cv-00468 ECF No. 1 filed 05/27/20 PageID.7 Page 7 of 7



                                     Respectfully submitted,

                                     PLAINTIFF JENNIFER FITZPATRICK

                                     SANFORD LAW FIRM, PLLC
                                     ONE FINANCIAL CENTER
                                     650 SOUTH SHACKLEFORD, SUITE 411
                                     LITTLE ROCK, ARKANSAS 72211
                                     TELEPHONE: (501) 221-0088
                                     FACSIMILE: (888) 787-2040

                                     /s/ Josh Sanford
                                     Josh Sanford
                                     Ark. Bar No. 2001037
                                     josh@sanfordlawfirm.com




                                Page 7 of 7
                 Jennifer Fitzpatrick v. Van Buren County
                U.S.D.C. (W.D. Mich.) Case No. 1:20-cv-468
                            Original Complaint
